EXHIBIT 10.1
(LOGO) [c92317c9231701.gif]
EQUITY COMMITMENT LETTER
September 1, 2009
Mr. Salvatore M. Quadrino, Chief Executive Officer
Helios & Matheson North America Inc.
200 Park Avenue South, Suite 901
New York, New York 10003

  Re:   
Commitment to Purchase Common Stock

Dear Mr. Quadrino:
This letter agreement sets forth the commitment of Helios & Matheson Information
Technology, Ltd. and/or its affiliates (the “Purchaser”), subject to the terms
and conditions contained herein, to purchase shares of the common stock, $0.01
par value (the “Common Stock”) of Helios & Matheson North America Inc., a New
York corporation (the “Company”).
1. Commitment. The Purchaser hereby commits to the Company, subject to the terms
and conditions set forth herein, that on or before December 31, 2009 the
Purchaser shall purchase shares of the Company’s Common Stock (the “Shares”) at
a price range between $0.75 per share to $1.25 per share for an aggregate
minimum purchase price of USD$750,000 and an aggregate maximum purchase price of
USD$1,250,000 and in the event the offer price is above the range of $0.75 to
$1.25 per share, the commitment to investment by the Purchaser shall not exceed
$1,250,000 (the “Commitment”).
2. Conditions. The Commitment shall be subject to the conditions that (i) the
purchase of the Shares can be made in accordance with all applicable state and
federal securities laws and Nasdaq rules; (ii) the purchase of the Shares is
duly authorized by the Company’s board of directors and if required by its
shareholders; (iii) the Company has sufficient authorized capital to issue the
Shares; and (iv) a definitive securities purchase agreement which includes
standard representations by the Company and the Purchaser be prepared and
executed prior to the consummation of the purchase of the Shares.
3. Enforceability. This letter agreement may only be enforced by the Company. In
no event shall any of the Company’s creditors have any right to enforce this
letter agreement or to cause the Company to enforce this letter agreement.
4. No Modification. This letter agreement may not be amended or otherwise
modified without the prior written consent of the Purchaser and the Company. No
transfer of any rights or obligations hereunder shall be permitted without the
consent of the Purchaser and Company. Any transfer in violation of the preceding
sentence shall be null and void.
helios and matheson information technology ltd., cybervale, # 02-01, mahindra
world city, chennai — 603 002, India. tel: 91-44-43910000. fax: 91-44-43910099

 

 



--------------------------------------------------------------------------------



 



    Mr. Salvatore M. Quadrino, Chief Executive Officer
Helios & Matheson North America Inc.
Page 2 (LOGO) [c92317c9231701.gif]


5. Entire Agreement. This letter agreement is the final, complete and exclusive
statement of the agreement of the parties with respect to the subject matter
hereof; supersedes any prior or contemporaneous agreements; and may not be
varied, supplemented or contradicted by evidence of prior agreements, or by
evidence of subsequent oral agreements.
6. Governing Law; Jurisdiction; Venue. This letter agreement, and all claims and
causes of action arising out of, based upon, or related to this letter agreement
or the negotiation, execution or performance hereof, shall be governed by, and
construed, interpreted and enforced in accordance with, the laws of the State of
New York, without regard to choice or conflict of law principles that would
result in the application of any laws other than the laws of the State of New
York. Any legal action, suit or proceeding arising out of, based upon or
relating to this letter agreement or the transactions contemplated hereby shall
be brought solely in the courts in the State of New York.
7. Notices. All notices, requests, claims, demands and other communications
hereunder shall be given and shall be deemed to have been duly received (a) upon
receipt by hand delivery, (b) on the third business day, if transmitted by
international courier with confirmation of delivery, (c) upon confirmation of
delivery if transmitted by facsimile, or (d) by electronic mail, provided there
is no notice of delivery failure, as follows:
(a) if to the Purchaser:
Helios & Matheson Information Technology, Ltd.
9 Nungambakkam High Road
Chennai 600 034
India
Attn: V. Ramachandiran, Chairman
(b) if to the Company:
Helios & Matheson North America, Inc.
200 Park Avenue South, Suite 901
New York, New York 10003
USA
Attn: Salvatore Quadrino, Chief Executive Officer
8. Counterparts. This letter agreement may be executed by facsimile or
electronic transmission and in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.
helios and matheson information technology ltd., cybervale, # 02-01, mahindra
world city, chennai — 603 002, India. tel: 91-44-43910000. fax: 91-44-43910099

 

 



--------------------------------------------------------------------------------



 



    Mr. Salvatore M. Quadrino, Chief Executive Officer
Helios & Matheson North America Inc.
Page 3 (LOGO) [c92317c9231701.gif]

9. No Third Party Beneficiaries. This letter agreement shall inure to the
benefit of and be binding upon the Purchaser and the Company. Nothing in this
letter agreement, express or implied, is intended to nor does it confer upon any
person other than the Purchaser and the Company any rights or remedies under
this letter agreement. Without limiting the foregoing, the Company’s creditors
shall have no right to specifically enforce this letter agreement or to cause
the Company to enforce this letter agreement.
If the terms of this letter agreement meet with the Company’s approval, we ask
that the Company date and countersign this letter agreement below.
Sincerely,

            Helios & Matheson Information Technology, Ltd.
      By:   /s/ V. Ramachandiran         V. Ramachandiran        Chairman   

Dated: September 1, 2009

            Agreed to and accepted:

Helios & Matheson North America Inc.
      By:   /s/ Salvatore Quadrino         Salvatore Quadrino         Chief
Executive Officer   

helios and matheson information technology ltd., cybervale, # 02-01, mahindra
world city, chennai — 603 002, India. tel: 91-44-43910000. fax: 91-44-43910099

 

 